Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant provided prior art US Patent Publication 2016/0305430 to Mahure et al (Mahure).
In Reference to Claim 1
Mahure discloses a compressor, comprising: a casing (Fig. 4, 25) having a suction tube (Fig. 2, 30) through which refrigerant is introduced into the casing and a discharge tube (Fig. 1, 28) through which the refrigerant is discharged from the casing; a compression device including an electric motor (As showed in Fig. 1), a rotational shaft (Fig. 1, 52), and a compression chamber, wherein the compression device is installed inside of the casing and compresses the refrigerant in the compression chamber while rotating by receiving a rotational force of the electric motor through the rotational shaft; a high/low pressure separation plate (Fig. 4, 120) installed at an upper side of the compression device and that separates a refrigerant suction space from a refrigerant discharge space, the refrigerant suction space being connected to the suction tube and the refrigerant discharge space being connected to the discharge tube; and an insulation plate (Fig. 4, 110) that blocks the high/low pressure separation plate (Fig. 1, 120) and the suction tube (Fig. 2, 30) from each other by being located therebetween inside of the casing such that an insulation space (Fig. 2, the space for holding insulation material 130) is defined between the insulation plate and the high/low pressure separation plate.

    PNG
    media_image1.png
    530
    726
    media_image1.png
    Greyscale

In Reference to Claim 7
Mahure discloses a predetermined space (Fig. 4, annotated by the examiner) is defined between a first connection end (Fig. 4, annotated by the examiner) of the insulation plate and an inner surface of the casing.
In Reference to Claim 9
Mahure discloses an insulation body (Fig. 4, annotated by the examiner) of the insulation plate has a circular shape forming a closed curve surrounding (As showed in Fig. 4) the compression device or a backpressure assembly.
In Reference to Claim 10
Mahure discloses an insulation body (Fig. 4, annotated by the examiner) of the insulation plate is composed of at least two portions different from each other in angles (as showed in Fig. 4) relative to an axial direction of the rotational shaft.
In Reference to Claim 18
Mahure discloses the compressor is a scroll compressor (As showed in Fig. 1), and the compression device further comprises a fixed scroll and an orbiting scroll.
In Reference to Claim 19
Mahure discloses a casing (Fig. 4, 25) having a suction tube (Fig. 1, 30) through which refrigerant is introduced into the casing and a discharge tube (Fig. 1, 28) though which the refrigerant is discharged from the casing; a compression device including an electric motor (As showed in Fig. 1), a rotational shaft (Fig. 1, 52), and a compression chamber, wherein the compression device is installed inside of the casing and compresses the refrigerant in the compression chamber while rotating by receiving a rotational force of the electric motor through the rotational shaft; a backpressure assembly (Fig. 1, 90/88) installed at an upper portion of the compression device and having a backpressure piston (Fig. 1, 90) installed inside of the backpressure assembly, the backpressure piston being configured to move upward and downward in an axial direction of the rotational shaft; a high/low pressure separation plate (Fig. 4, 120) installed at an upper portion of the backpressure assembly and that separates a refrigerant suction space from a 47NIP-0035 refrigerant discharge space, the refrigerant suction space being connected to the suction tube and the refrigerant discharge space being connected to the discharge tube; and an insulation plate (Fig. 4, 110) provided in the casing, at least a portion of the insulation plate surrounding the compression device or the backpressure assembly and allowing an insulation space (Fig. 4, 130) to be defined between the insulation plate and the high/low pressure separation plate.
In Reference to Claim 20
Mahure discloses the compressor is a scroll compressor, and the compression device further comprises a fixed scroll and an orbiting scroll. (As showed in Fig. 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahure.

In Reference to Claims 16 and 17
Mahure discloses the insulation plate including the various non-metal material (Paragraph 9)
Mahure does not teach the heat transfer coefficient is 0.2 W/(m2K).
One having an ordinary skill in the compressor art, would have found the heat transfer coefficient is 0.2 or less as a matter of design choice depending on the compressor requirements.  Moreover, there is nothing in the record which establishes that the claimed thermal coefficient, presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 
Allowable Subject Matter
Claims 2-6, 8, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,278,409 to Eiermann and US Patent 6,428,293 to Dewar et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/7/2022